Case 19-12378-KBO   Doc 1296-3   Filed 01/22/21   Page 1 of 7




                        Exhibit C
                       New Contract
               Case 19-12378-KBO    Doc 1296-3    Filed 01/22/21   Page 2 of 7
   DUS Operating Inc.                                    P U R C H A S E         O R D E R
   Dura Headquarters
   1780 Pond Run                             Order Number: 81157902       Revision:     0
   Auburn Hills, MI 48326-2752                 Order Date: 06/22/20           Page:     1
   USA                                         Print Date: 10/27/20
                                                                            *DUPLICATE*
       Supplier: S157902                         Ship To: 1810

       Plasti-Paint Inc Franklin                 Dura Lawrenceburg
       12991 GA Hwy 34                           2200 Helton Drive
       Franklin, GA 30217                        Lawrenceburg, TN 38464
       USA                                       USA

      ATTENTION: 706 675 3053

     Confirming:   yes                     Supplier Telephone: 706 675 3005
          Buyer:                                      Contact:
   Credit Terms:   Net 60                            Ship Via: Per Instructions
 SHIPPING_TERMS:   FOB - Destination Freight Collect
           Site:   1810    Lawrencebu                Currency: USD

       Our Terms and Conditions of Purchase, and the requirements described in
  our Global Supplier Quality Assurance Manual, apply to this purchase order.
  These documents are located on our supplier extranet site
  at https://extranet.duraauto.com.
       This PO is not authorization to ship parts or purchase raw material.
  Authorization to build and ship will be established by the Dura material
  release.
       All shipments must be made in accordance with instructions and
  packaging requirements issued by the DUS Operating Inc. manufacturing site
  or their assigned logistics representative.
  Rev1) Revision level change for implementing the technical anodize project
  (VAVE) on part no. AA1445-M011AD,AA1445-M012AD,AA1495-M011AD,AA1495-M012AD
  AA1477-M011AC,AA1477-M012AC,AA1476-M011AC, AA1476-M012AC
    per Technical Anodice PPV Commodity K.Pistole (J.Rodriguez 08-19-2020)


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  1 AA1253-M006AR      N         0 EA      7.58920 06/22/20

    Revision: AR
    Type: Subcontract
    RAIL STRAIGHT RH           SILVER WET PAINT

  2 AA1253-M007AR        N         0 EA      7.58920 06/22/20

    Revision: AR
    Type: Subcontract
    RAIL STRAIGHT LH           SILVER WET PAINT

  3 AA1203-RWK08D      N           0 EA      0.00000    None       None
    Revision: AM
    C489 RH REWORK ROOF RAIL
               Case 19-12378-KBO     Doc 1296-3   Filed 01/22/21   Page 3 of 7
                                                         P U R C H A S E         O R D E R

                                           Order Number: 81157902         Revision:   0
                                             Order Date: 06/22/20             Page:   2
                                             Print Date: 10/27/20           *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  4 AA1203-RWK09D      N         0 EA      0.00000 None      None
    Revision: AM
    C489 LH REWORK ROOF RAIL

  5 AA1255-RWK10D      N            0 EA     0.00000    None       None
    Revision: AF
    U540 RH REWORK ROOF RAIL

  6 AA1255-RWK11D      N            0 EA     0.00000    None       None
    Revision: AF
    U540 LH REWORK ROOF RAIL

  7 AA1445-RWK11D      N            0 EA    10.11000 06/22/20

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

  8 AA1445-RWK12D      N            0 EA    10.11000 06/22/20

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

  9 AA1495-RWK11D      N            0 EA     9.69000 06/22/20

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 10 AA1495-RWK12D      N            0 EA     9.69000 06/22/20

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 11 AA1476-RWK11D      N            0 EA    10.43000 06/22/20

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 12 AA1476-RWK12D      N            0 EA    10.43000 06/22/20

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-3   Filed 01/22/21   Page 4 of 7
                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157902         Revision:   0
                                            Order Date: 06/22/20             Page:   3
                                            Print Date: 10/27/20           *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 13 AA1477-RWK11D      N         0 EA     10.47172 06/22/20

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 14 AA1477-RWK12D      N           0 EA    10.47172 06/22/20

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 15 AA1445-RWK11      N         0 EA        0.00000    None       None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 16 AA1445-RWK12      N         0 EA        0.00000    None       None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 17 AA1495-RWK11      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 18 AA1495-RWK12      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 19 AA1476-RWK11      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 20 AA1476-RWK12      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 21 AA1477-RWK11      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-3   Filed 01/22/21   Page 5 of 7
                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157902        Revision:   0
                                            Order Date: 06/22/20            Page:   4
                                            Print Date: 10/27/20          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 22 AA1477-RWK12       N         0 EA      0.00000 None      None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 23 AA1503-P353AU       N          0 EA     3.83630 06/22/20

    Revision: AU
    HINGE COVER - LH CX483

 24 AA1503-P354AU       N          0 EA     3.83630 06/22/20

    Revision: AU
    HINGE COVER - RH CX483

 25 AA1445-M011AC       N          0 EA     9.47000 06/22/20

    Revision: AC
    Type: Subcontract
    G01 LH BLACK             ROOF RAIL

 26 AA1445-M012AC       N          0 EA     9.47000 06/22/20

    Revision: AC
    Type: Subcontract
    G01 RH BLACK ROOF RAIL

 27 AA1495-M011AC       N          0 EA     9.20000 06/22/20

    Revision: AC
    Type: Subcontract
    G02 LH BLACK             ROOF RAIL

 28 AA1495-M012AC       N          0 EA     9.20000 06/22/20

    Revision: AC
    Type: Subcontract
    G02 RH BLACK ROOF RAIL

 29 AA1476-M011AB       N          0 EA     9.80000 06/22/20

    Revision: AB
    Type: Subcontract
    G05 LH BLACK             ROOF RAIL
               Case 19-12378-KBO    Doc 1296-3   Filed 01/22/21   Page 6 of 7



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157902        Revision:   0
                                            Order Date: 06/22/20            Page:   5
                                            Print Date: 10/27/20          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 30 AA1476-M012AB      N         0 EA      9.80000 06/22/20

    Revision: AB
    Type: Subcontract
    G05 RH BLACK             ROOF RAIL

 31 AA1477-M011AB       N          0 EA    10.10000 06/22/20

    Revision: AB
    Type: Subcontract
    G06 LH BLACK             ROOF RAIL

 32 AA1477-M012AB       N          0 EA    10.10000 06/22/20

    Revision: AB
    Type: Subcontract
    G06 RH BLACK             ROOF RAIL

 33 AA1445-M011AD       N          0 EA     7.98000 09/01/20

    Revision: AD
    Type: Subcontract
    G01 LH BLACK ROOF RAIL

 34 AA1445-M012AD       N          0 EA     7.98000 09/01/20

    Revision: AD
    Type: Subcontract
    G01 RH BLACK ROOF RAIL

 35 AA1495-M011AD       N          0 EA     8.03000 09/01/20

    Revision: AD
    Type: Subcontract
    G02 LH BLACK ROOF RAIL

 36 AA1495-M012AD       N          0 EA     8.03000 09/01/20

    Revision: AD
    Type: Subcontract
    G02 RH BLACK ROOF RAIL

 37 AA1477-M011AC       N          0 EA     8.24000 09/01/20

    Revision: AC
    Type: Subcontract
    G06 LH BLACK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-3   Filed 01/22/21   Page 7 of 7



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157902        Revision:   0
                                            Order Date: 06/22/20            Page:   6
                                            Print Date: 10/27/20          *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 38 AA1477-M012AC      N         0 EA      8.24000 09/01/20

    Revision: AC
    Type: Subcontract
    G06 RH BLACK ROOF RAIL

 39 AA1476-M011AC      N           0 EA     8.22000 09/01/20

    Revision: AC
    Type: Subcontract
    G05 LH BLACK ROOF RAIL

 40 AA1476-M012AC      N           0 EA     8.22000 09/01/20

    Revision: AC
    Type: Subcontract
    G05 RH BLACK ROOF RAIL
